Chadwick, J.
(concurring) — I believe the special verdict was warranted by the evidence, and if this case rested upon that consideration, would vote for a reversal. But, aside from all prior negotiations, the evidence shows that the money now sought to be recovered was paid out by respondents at the special instance and request of appellant subsequently made, and to cover which he drew and delivered the check *376sued upon. It was a part payment on the vessel, and the question of prior option became immaterial. The advancement was a sufficient consideration, and warrants a recovery. I concur in the result.
Fullerton, J., concurs with Chadwick, J.